ACCEPTED
                                                                                              05-14-01308-CR
                                                                                    FIFTH COURT OF APPEALS
                                                                                              DALLAS, TEXAS
                                                                                        3/26/2015 10:37:25 AM
                                                                                                   LISA MATZ
                                                                                                       CLERK

                                  NO. 05-14-01308-CR
                                  NO. 05-14-01309-CR
                                                                             FILED IN
                                                                      5th COURT OF APPEALS
                                                                           DALLAS, TEXAS
GERARDO                                     § IN THE COURT          OF3/26/2015
                                                                       APPEALS  10:37:25 AM
DE LACRUZ                                                                    LISA MATZ
                                                                               Clerk
V.                                          § FOR THE FIFTH DISTRICT

STATE OF TEXAS                              § OF TEXAS AT DALLAS


                   MOTION FOR AN EXTENSION OF TIME
                      TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         COMES NOW,              Gerardo De LaCruz, Appellant in the above

named cause numbers, by and through his duly appointed attorney on

appeal, and requests that this Court extend the time for filing Appellant’s

brief from March 28, 2015 to April 27, 2015.

                                              I.

         In trial case number F12-22418, on September 18, 2014, Appellant

was pled not guilty to the indictment and was convicted by a jury in the

265th Judicial District Court in Dallas County, Texas of Indecency with a

Child by Contact. (CR1: 751). The jury assessed punishment at 12 years’

imprisonment. (CR1: 75). Appellant subsequently filed a timely notice of

appeal. (CR1: 89-90).

1
    CR1 refers to the District Court Clerk’s record in F12-22418.
         In trial case number F13-21654-R, on September 18, 2014, Appellant

pled not guilty to the indictment and was convicted by a jury in the 265th

Judicial District Court in Dallas County, Texas of Indecency with a Child by

Contact. (CR2: 392).             The jury assessed punishment at 12 years’

imprisonment. (CR2: 39). Appellant subsequently filed a timely notice of

appeal. (CR2: 37-38).

                                             II.

               The due date for Appellant’s Brief is March 28, 2015.

                                             III.

         Appellant requests an extension of time of thirty (30) days in which to

file his Brief. No previous extension of time has been requested by

Appellant.

                                             IV.

         Appellant submits that a reasonable explanation exists for this

requested extension. Appellant relies on the following facts to reasonably

explain why the brief has not yet been prepared and the need for an

extension of time in which to file Appellant’s Brief:

         (1) The undersigned attorney filed a petition for discretionary review

         in cause number PD-1541-14 styled Leonardo Geronimo Renteria


2
    CR2 refers to the District Court Clerk’s record in F13-21654.
Sanchez v. State of Texas on December 18, 2014 pending in the Texas

Court of Criminal Appeals, Austin, Texas.

(2) The undersigned attorney filed a brief in cause number 05-13-

01710-CR styled Errington Charles Hatch v. State of Texas on

January 31, 2015 pending in the 5th District Court of Appeals, Dallas,

Texas.

(3) The undersigned attorney filed a brief in cause number 08-14-

00208-CR styled Danielle Lozono v. State of Texas on February 17,

2015 pending in the 8th District Court of Appeals, El Paso, Texas.

(4) The undersigned attorney filed a brief in cause number 05-14-

00447/00448/00449/00450/00451-CR styled Chason Matthew Oden

v. State of Texas on February 20, 2015 pending in the 5th District

Court of Appeals, Dallas, Texas.

(5) The undersigned attorney filed a brief on March 4, 2015 in cause

number 05-14-00720-CR styled Raymond Edwards III v. State of

Texas pending in the 5th District Court of Appeals, Dallas, Texas.

(6) The undersigned attorney filed a brief in cause numbers 05-14-

00331/00332/00333/00334-CR styled Neko Boykin v. State of Texas

on March 13, 2015 pending in the 5th District Court of Appeals,

Dallas, Texas.
      (7) The undersigned attorney filed a brief in cause numbers 05-14-

      00101-CR styled Natalio Juarez, Jr. v. State of Texas on March 20,

      2015 pending in the 5th District Court of Appeals, Dallas, Texas.

      (8) The undersigned attorney is preparing a brief in cause numbers 05-

      14-01050-CR styled Ronnie Creig Wilson v. State of Texas pending in

      the 5th District Court of Appeals, Dallas, Texas.

                                  V.

      This Motion is not brought for purposes of delay but so that the

appellate record can be read and evaluated, and so that the legal and factual

issues presented by the appellate record can be properly briefed and

presented to this Court on Appellant’s behalf.

      WHEREFORE, Appellant requests this Court extend Appellant’s

deadline to file its brief to April 27, 2015.

                                                Respectfully submitted,

                                                /s/ Nanette Hendrickson

Lynn Pride Richardson                           Nanette Hendrickson
Chief Public Defender                           Assistant Public Defender
Dallas County, TX                               Texas State Bar No. 24081423
                                                Frank Crowley Courts Building
                                                133 N. Riverfront Blvd., LB-2
                                                Dallas, Texas 75207-4399
                                                (214) 653-3582 (phone)
                                                (214) 653-3539 (fax)
                     CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served
on the Dallas County Criminal District Attorney’s Office (Appellate
Division), 133 N. Riverfront Blvd., B-19, 10th Floor, Dallas, Texas, 75207,
by hand delivery and electronic service at DCDAAppeals@dallascounty.org
on March 26, 2015.

                                           /s/ Nanette Hendrickson
                                           Nanette Hendrickson